FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KANAY MUBITA,                                    No. 09-35965

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00062-EJL

  v.
                                                 MEMORANDUM *
LATAH COUNTY JAILERS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Kanay Mubita, an Idaho state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging constitutional violations

in connection with the conditions of his confinement and medical treatment in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Latah County Jail. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

          The district court properly dismissed Mubita’s action because he failed to

exhaust administrative remedies or demonstrate that he was excused from doing so.

See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules).

          The district court did not abuse its discretion by denying Mubita’s request

for appointment of counsel because he failed to demonstrate extraordinary

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and requirements for appointment of counsel).

          Mubita’s remaining contentions are unpersuasive.

          Mubita’s motion for leave to file exhibits in support of his Reply Brief is

granted.

          AFFIRMED.




                                              2                                    09-35965